            Case 2:21-cv-00642-APG-DJA Document 6 Filed 09/07/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 STEPHANIE GORDON,                                        Case No. 2:21-cv-00642-APG-DJA

 4                                     Plaintiff,              Order Accepting Report and
             v.                                              Recommendation and Dismissing
 5                                                                     Complaint
      SKY RANCH MOTEL,
 6                                                                      [ECF No. 3]
                                     Defendant.
 7

 8          On May 9, 2017, Magistrate Judge Albregts recommended that I deny plaintiff Stephanie

 9 Gordon’s application to proceed in forma pauperis, and that I dismiss her complaint with

10 prejudice. ECF No. 3. Judge Albregts found that the complaint lacks an arguable basis in law

11 and fact, and that amendment would be futile. Ms. Gordon filed an objection to the

12 recommendation, complaining about the actions of the defendant and the justice system. ECF

13 No. 4.

14          I have conducted a de novo review of the issues set forth in Judge Albregts’ Report and

15 Recommendation under Local Rule IB 3-2. I agree that the complaint fails to state a valid claim.

16 Ms. Gordon asserts the defendant has stolen and tampered with her mail, and she seems to

17 request that the defendant’s contract with HELP of Southern Nevada be terminated. ECF No. 1-

18 1. Mail fraud is a crime, and it is up to the United States Attorney to prosecute such crimes. If

19 Ms. Gordon is a crime victim, she should contact the appropriate state or federal authorities to

20 request that they prosecute the defendant. To the extent Ms. Gordon seeks to have the

21 defendant’s contract with HELP of Southern Nevada terminated, it does not appear she is a party

22 to or beneficiary of that contract, so she would lack standing to demand that relief.

23          Finally, it does not appear from the complaint that this court has subject matter

     jurisdiction over Ms. Gordon’s allegations and claims. This court can adjudicate two types of
           Case 2:21-cv-00642-APG-DJA Document 6 Filed 09/07/21 Page 2 of 2




 1 claims: those arising under a federal statute or the United States Constitution (called federal

 2 question jurisdiction), or those involving citizens of different states where the amount in

 3 controversy exceeds $75,000 (called diversity jurisdiction). Ms. Gordon’s claims do not appear

 4 to fall under either category. She should consider pursuing her claims in state court.

 5 Nevertheless, because Ms. Gordon is appearing pro se, I will give her a chance to amend her

 6 complaint if she can allege sufficient facts to properly plead claims that can be resolved by this

 7 federal court.

 8         I THEREFORE ORDER that the Report and Recommendation (ECF No. 3) is accepted

 9 in part as follows. I will defer ruling on the pending application to proceed in forma pauperis

10 (ECF No. 1).

11         I FURTHER ORDER the clerk of court to file the complaint (ECF No. 1-1).

12          I FURTHER ORDER that the complaint is dismissed without prejudice. If Ms. Gordon

13 intends to pursue her claims in this federal court instead of in state court, I will allow her until

14 September 30, 2021 to file an amended complaint if she can cure the defects pointed out in this

15 order and in Magistrate Judge Albregts’ Report and Recommendation. Her amended complaint

16 will then be screened by the Magistrate Judge. If she fails to timely file a proper amended

17 complaint, this case will be closed.

18         DATED THIS 7th day of September, 2021.

19

20
                                                           UNITED STATES DISTRICT JUDGE
21

22

23



                                                      2
